 

Agreement for Exclusive Right of Supply

 

THIS AGREEMENT FOR EXCLUSIVE RIGHT OF SUPPLY is made effective the __st day of
____, 2012 by and between GenSpera, Inc., a Delaware corporation (“GenSpera”)
and Thapsibiza S.L., a company organized and established under the laws of the
country of Spain (“Thapsibiza”) (each a “Party” and collectively the “Parties”).

 

WHEREAS, GenSpera desires to engage Thapsibiza to supply the following items on
an exclusive basis: seeds from the plant Thapsia Garganica L. (the “Product”);
and

 

WHEREAS, Thapsibiza desires to be the exclusive supplier of the Product to
GenSpera;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements between the Parties, the Parties hereto agree as
follows:

 

1.           Term

 

This Agreement shall be for an initial term of five (5) years, commencing on the
March 1, 2012. Either party may renew this agreement for another five (5) year
term upon giving the other party not less than thirty (30) days’ written notice
prior to the termination of the Agreement.

 

2.           Responsibilities of Thapsibiza and GenSpera

 

Thapsibiza shall be the exclusive supplier to GenSpera, and only GenSpera, of
the Products, on the terms and conditions contained herein which shall govern
all orders placed under this Agreement and no other terms or conditions shall be
of any force or effect. GenSpera agrees to offer the rights of supply
exclusively to Thapsibiza according to Thapsibiza’s capacity. GenSpera reserves
the right to seek additional suppliers of the Product to supplement amounts
required that are beyond Thapsibiza’s capacity in any one (1) Harvest Year
Period (May 1 until April 30 of the following year).

 

3.           Prices

 

Prices, the schedule of payments and any additional terms or conditions of sale
are as specified in the attached Schedule A. Prices for Products shall be
determined by the quantity specified in each order, provided deliveries match
the quantity and quality specifications as detailed in the order. All prices
shall include (1) all applicable federal, state/provincial, excise or local
sales or other taxes, (2) packaging costs, and (3) costs associated with
obtaining and preparing the proper paperwork and documentation for exportation
of the Product into the USA. Prices shall NOT include the cost of shipment from
Thapsibiza to GenSpera.

 

4.           Price Changes

 

Thapsibiza may, without notice, from time to time increase the price of the
Product by the amount of any new or increased duties, excise, sales or other
taxes imposed or levied during the term of this Agreement by any governmental
authority. Thabsibiza and GenSpera may, by mutual agreement, amend the terms of
pricing based in part, but not limited to, volume of Product required,
improvement in harvest methods, acceptance of analytical standards, or
commercial requirements.

 

 

 

 

5.           Minimum Annual Purchase

 

GenSpera agrees to purchase a minimum of 100 kg of Product per Harvest Year
Period at the agreed upon price contingent upon: continued development of a drug
containing a component derived from thapsigargin that is sourced from the
Product.

 

6.           Terms of Payment

 

Invoices shall be due and payable within Forty-Five (45) days from their issued
date PROVIDED THAT the Products arrive at GenSpera’s designated point of
delivery in usable quality and condition as specified in Schedule A.

 

7.            Delivery Terms

 

(a)GenSpera shall give Thapsibiza a written yearly forecast of its anticipated
requirements of Products stating the specifications needed, and shall place
orders with Thapsibiza on or before May 1 of each year to enable Thapsibiza to
obtain materials and complete the orders.

 

(b)All sales and deliveries of Products shall be F.O.B. place of shipment by
Thapsibiza. GenSpera may take delivery at the origin of shipment and determine
the mode of transportation and carrier.

 

8.           Assignment and Binding Effect. 

 

GenSpera may assign its rights and obligations hereunder to any person or entity
that succeeds to all or substantially all of the Company’s business or that
aspect of the Company’s business in which the Product is used.  Thapsibiza may
not assign its rights and obligations under this Agreement without the prior
written consent of the GenSpera.  This Agreement shall be binding upon GenSpera,
and its successors and assigns, and shall inure to the benefit of Thapsibiza.

 

9.           Termination

 

(a)Upon the termination of this Agreement for any reason, GenSpera shall accept
and pay for at contract prices all Products previously ordered by GenSpera and
which are either complete or in process and subsequently completed at
Thapsibiza’s option and shall reimburse Thapsibiza for all losses incurred on
uncompleted orders for Products or other expenses incurred to fulfill
Thapsibiza’s obligations under this Agreement.

 

(b)If either Party fails to perform any of its obligations under this or any
other agreement they may enter into with each other, the other Party may
terminate this Agreement upon Thirty (30) days’ prior written notice. This
Agreement shall be terminated at the end of the 30-day period unless the party
in breach shall remedy the breach or other defect of performance during the
30-day period. If Thapsibiza continues to make shipments despite the GenSpera’s
default, such action shall not constitute a waiver of the default or otherwise
affect Thapsibiza’s rights and remedies under this Agreement.

 

- 2 -

 

 

10.         Warranties

 

(a)The Parties each expressly acknowledge that the plant Thapsia Garganica L.
and the Product may be toxic and can, amongst other things, cause irritation and
damage to the skin upon contact. Thapsibiza shall be responsible for ensuring
that individuals retained by Thapsibiza to obtain the Product shall be fully
informed of the potentially toxic nature of the plant Thapsia Garganica L. and
the Product, and shall provide appropriate instructions and/or protective
garment(s) to such individuals regarding the safe handling of the plant Thapsia
Garganica L. and the Product.

 

(1)THE PARTIES EACH AGREE THAT GENSPERA SHALL NOT BE RESPONSIBLE FOR ANY INJURY
OR DAMAGE TO THAPSIBIZA AND/OR ANY INDIVIDUAL RETAINED BY THAPSIBIZA REGARDING
OBTAINING THE PRODUCT AND/OR THE HANDLING OF THE PLANT THAPSIA GARGANICA L.
AND/OR THE PRODUCT.

 

(2)THE PARTIES EACH AGREE THAT ONCE THE PRODUCT IS ACCEPTED BY A CARRIER FOR
SHIPMENT TO GENSPERA, ANY AND ALL LIABILITY REGARDING ANY INJURY OR DAMAGE
RESULTING FROM THE HANDLING OF THE PRODUCT SHALL BE THE SOLE AND EXCLUSIVE
RESPONSIBILITY OF GENSPERA.

 

(b)Except as provided in this clause, Thapsibiza makes no warranty, express or
implied, with respect to the Products covered by this Agreement. Claims for
shortages must be presented in writing within fifteen (15) days after receipt of
shipment. All other claims must be presented in writing within forty-five (45)
days after receipt of shipment. Except as provided in this clause, Thapsibiza
shall not be liable under any circumstances for consequential, indirect or
special damages or for damages resulting in any way from faulty or improper use
of Products.

 

11.         Force Majeure

 

It is agreed between the Parties hereto that neither Party shall be held
responsible for damages caused by delay or failure to perform its undertakings
under the terms of the Agreement when the delay or failure is due to fires,
strikes, floods, acts of God, lawful acts of public authorities, or delays or
defaults caused by common carriers, which cannot reasonably be foreseen or
provided against.

 

- 3 -

 

 

12.         Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California and the Parties each consent to the jurisdiction of the
courts, both state and federal, located within the State of California.

 

Signature Blocks on next page.

 

- 4 -

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

  GENSPERA, INC.           Craig A. Dionne, Ph.D.   President & CEO   GenSpera,
Inc.       THAPSIBIZA S.L.           Dorian Marban       Title:     Thapsibiza
S.L.

 

- 5 -

 

 

SCHEDULE A

PRODUCT PRICE

 

1.          

In accordance with the terms and conditions of this Agreement, Thapsibiza shall
charge GenSpera the following amounts per kilogram Product:

 

  (a) Between 0 kg and 100 kg Product: 200 Euros per kg Product   (b) Greater
than 100 kg Product: 175 Euros per kg Product

 

3.          Thapsibiza has indicated that it can secure from current resources
up to Eight Hundred (800) kilograms Product per Harvest Year Period, depending
upon yearly weather conditions.

 

QUALITY SPECIFICATIONS

 

The Product will consist of at least 95% Thapsia garganica seeds with minimal
other plant debris. The packaged materials will qualify for import into the USA
according to the current Permit to Import Plant or Plant Products #P37-07-01127
issued to GenSpera by the USDA. According to this permit “The shipment must be
free from soil, other foreign matter or debris, prohibited plants, noxious weed
seeds, and living organisms such as parasitic plants, pathogens, insects,
snails, and mites.”

 

The Product will be accompanied by a valid Phytosanitary Certificate issued by
the country of export to the USA. The Product will be also be accompanied by all
the necessary paperwork required for legal export of the Product into the USA.

 

SITE OF DELIVERY

 

To be determined by the parties on a Harvest Year Period basis.

 

- 6 -

 